UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6071



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TARIQ WILLIAMS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-97-39; CA-03-2371-2)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tariq Williams, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tariq Williams, a federal prisoner, seeks to appeal the

district court’s order, recharacterizing his Fed. R. Civ. P. 60(b)

motion to reconsider the court’s earlier denial of his motion to

modify his sentence as an unauthorized, successive 28 U.S.C. § 2255

(2000) motion.    An appeal may not be taken from the final order in

a habeas proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363, 370 (4th Cir. 2004) (applying the COA

requirement to appellate review of the denial of a Rule 60(b)

motion); Jones v. Braxton, 392 F.3d 683, 688 (4th Cir. 2004).          A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).     A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Williams has not made the

requisite     showing.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately


                                - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -